AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                   DEC O5 2019
                                           UNITED STATES DISTRICT CO JRT
                                                                                                          cu::Pr.:, U,S rns·'"'?!~'·r COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA 3(;1_1 r!ii:JJ\1 r:sT:~:C! c+ GAt.!FursiilA
                    UNITED STATES OF AMERICA                            JUDGMENT IN A •~fu-Mt~ • ·~                                  Llf':,,;;y
                                      V.                                (For Offenses Committed On or After November I, 1987)
                      LAURA ANN FELIDES (I)
                                                                           CaseNumber:           3:19-CR-02031-WQH

                                                                        Danielle Rachel Iredale, CJA
                                                                        Defendant's Attorney
USM Number                            74895-298
 • -
THE DEFENDANT:
 1:8:1   pleaded guilty to count(s)        One (1) of the Information

 D       was found guilty. on count(s)
         after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                         Count
21:952, 960 - Importation ofMethamphetamine (Felony)                                                                             I




     The defendant is sentenced as provided in pages 2 through                    5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D        The defendant has been found not guilty on count(s)

D        Count(s)                                                is          dismissed on the motion of the United States.
                     --------------
1:8:1    Assessment: $100.00 imposed.


•        NTA Assessment*:$

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1:8:1    No fine                  D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 LAURA ANN FELIDES (!)                                                    Judgment - Page 2 of 5
CASE NUMBER:               3:19-CR-02031-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-four (24) months.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
          • Designated to a facility in the Western Region, as close to Southern California as possible.




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       lZI   on or before noon on 01/17/2020.
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-02031-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               LAURA ANN FELIDES (I)                                                         Judgment - Page 3 of 5
     CASE NUMBER:             3:19-CR-02031-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisomnent, the defendant will be on supervised release for a term of:
 Three (3) years.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisomnent and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of.supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse .. (check if applicable)
4.   • The defendant mustmake restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:19-CR-02031-WQH
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  LAURA ANN FELIDES (1)                                                                   Judgment - Page 4 of 5
  CASE NUMBER:                3:19-CR-02031-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendaot will receive instructions from the court or the probation officer
   about how aod when the defendaot must report to the probation officer, aod the defendant must report to the probation officer
   as instructed.

3. The defendaot must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.    ·

4. The defendant must aoswer truthfully the questions asked by their probation officer.

5. The defendaot must live at a place approved by the probation officer. If the defendant plaos to chaoge where they live or
   aoything about their living arnmgements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the chaoge. If notifying the probation officer in advaoce is not possible due to
   unaoticipated circumstaoces, the defendant must notify the probation officer within 72 hours of becoming aware of a chaoge or
   expected chaoge.

6. The defendaot must allow the probation officer to visit them at aoy time at their home or elsewhere, aod the defendant must
   permit the probation officer to take aoy items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendaot must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendaot must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendaot plaos to chaoge where the
   defendant works or aoything about their work (such as their position or their job responsibilities), the defendaot must notify the
   probation officer at least 10 days before the chaoge. If notifying the probation officer at least 10 days in advaoce is not possible
   due to unaoticipated circurnstaoces, the defendant must notify the probation officer within 72 hours of becoming aware of a
   chaoge or expected chaoge.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendaot must notify the probation officer within 72 hours.

10. The defendaot must not own, possess, or have access to a firearm, ammunition, destructive device, or daogerous weapon (i.e.,
    aoything that was designed, or was modified for, the specific purpose of causing bodily injury or death to aoother person such
    as nunchakus or lasers).

11. The defendant must not act or make aoy agreement with a law enforcement agency to act as a confidential humao source or
    informaot without first getting the permission of the court.

12. If the probation officer determines the defendaot poses a risk to aoother person (including ao organization), the probation
    officer may require the defendant to notify the person about the risk aod the defendaot must comply with that instruction.
    The probation officer may contact the person aod confirm that the defendaot notified the person about the risk.

13. The defendaot must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-02031-WQH
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             LAURA ANN FELIDES (I)                                                  Judgment - Page 5 of 5
 CASE NUMBER:           3:19-CR-02031-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     I. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        ofthis violation. Any search must be conducted at a reasonable time and in a reasonable manner.

II




                                                                                            3:19-CR-02031-WQH
